Citation Nr: 0100201	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active military service from September 1988 
to September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.


REMAND

This appeal arises out of the veteran's claim that he 
currently has bilateral hearing loss and tinnitus, as a 
result of his active military service.  A review of the 
veteran's service medical records indicates that he was 
"routinely exposed to hazardous noise," and was issued 
earplugs.  There is no post-service medical evidence of 
record regarding the veteran's claimed disorders.   

The Board notes that prior to November 9, 2000, persons 
submitting claims for VA benefits had the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim was well-grounded.  
38 U.S.C.A. § 5107(a)(West 1991).  However, effective 
November 9, 2000, the law was amended to remove the well-
grounded requirement.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified, in part, as amended at 38 U.S.C. § 5103A).  In 
light of the amended law, which is more favorable to the 
veteran than the prior law, the Board finds that additional 
development must be completed in this appeal, before the 
Board may proceed with appellate disposition.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991)(when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply). 

According to the Veterans Claims Assistance Act of 2000, 
"[t]he Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary."  Pub. L. No. 106-475, § 5103A(a).  In the 
case of a claim for disability compensation, the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  Pub. L. No. 106-475, § 5103A(d)(1).  

The Board does not find that the current record satisfies the 
heightened duty to assist law, set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the Board 
finds that the veteran should be afforded a VA medical 
examination to ascertain whether he currently has any hearing 
loss and/or tinnitus, and whether it is at least as likely as 
not that any such disorders are related to the veteran's 
active military service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current hearing loss 
and/or tinnitus.  The claims file 
should be made available to the 
examiner for review.  Following a 
review of the evidence, particularly 
the veteran's service medical records, 
and an examination of the veteran's 
hearing and ears, the VA examiner 
should render an opinion as to the 
degree of hearing loss and tinnitus, if 
any.  The examiner is requested to 
provide auditory thresholds, in 
decibels, at the following frequencies:  
500, 1000, 2000, 3000, and 4000 Hertz, 
along with speech recognition scores.  
The examiner is also requested to 
provide an opinion as to whether it is 
at least as likely as not that any 
current hearing loss and/or tinnitus is 
related to an incident of the veteran's 
active military service.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written 
report. 

2.  The RO should review the foregoing 
medical opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims folder, 
for immediate corrective action.

3.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No further 
action is required of the veteran until he is notified.



		
	L. M. HELINSKI
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


